DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claim 7 under 35 U.S.C. § 112(b) as failing to particularly point out and distinctly claim the subject matter regarded as the invention has been withdrawn in view of the amendment filed on 06/04/2021
        Applicant’s arguments, see page 7 of the response, filed 06/04/2021, with respect to the rejection(s) of claim(s) 1, 3, 4 and 8 under 35 U.S.C. § 102(a)(1) as anticipated by Tanabe et al (U.S. 5,905,063)/ the rejection(s) of claims 9-13 under 35 U.S.C. § 103 as unpatentable over Visitin et al (U.S. 2011/0275164) in view of Tanabe et al (U.S. 5,905,063)/ the rejection(s) of claims 16 and 17 under 35 U.S.C. § 103 as unpatentable over Tanabe in view of Oda, and further in view of Stewart et al ( US 2007/0108404)( particularly the argument that Tanabe does not disclose “wherein said alkanolamine and hydrofluoric acid are present in an alkanolamine:hydrofluoric acid molar ratio of at least 1.1:1) have been fully considered and are persuasive.  Therefore, the rejection(s) of claim(s) 1, 3, 4 and 8 under 35 U.S.C. § 102(a)(1) as anticipated by Tanabe et al (U.S. 5,905,063)/ the rejection(s) of claims 9-13 under 35 U.S.C. § 103 as unpatentable over Visitin et al (U.S. 2011/0275164) in view of Tanabe et al (U.S. 5,905,063) have been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1, 3-4, 8 under the ground of nonstatutory double patenting as 
     Applicant's argument with respect to the rejection of claims 1, 7 and 8 as anticipated by Oda (US 4,372,938) have been fully considered but they are not persuasive. The applicants argue that Oda does not disclose “wherein said alkanolamine and hydrofluoric acid are present in an alkanolamine:hydrofluoric acid molar ratio of at least 1.1:1” as required by amended independent claims 1, 7 or 8 because Oda ( col 2, lines 39-66, col 3, lines 15-22) teaches the use of a hydrofluoric acid to amine ratio ranging from 2 to 4, which would equate to an amine:hydrofluoric acid (or, as it relates to the currently pending claims, alkanolamine:hydrofluoric acid) ratio ranging from 0.25:1 to 0.5:1 and the data relied upon by the Office in Table 2 of Oda discloses hydrofluoric acid:amine ratios of 1.33, 1.5 and 1.7, not amine:hydrofluoric acid ratios of 1.33, 1.5, and 1.7. This argument is unpersuasive because while it is true that Oda teaches the use of a hydrofluoric acid to amine ratio ranging from 2 to 4, which would equate to an amine:hydrofluoric acid (or, as it relates to the currently pending claims, alkanolamine:hydrofluoric acid) ratio ranging from 0.25:1 to 0.5:1 and the hydrofluoric acid:amine ratios of 1.33, 1.5 and 1.7 as shown in Table 2, it is also true that Oda discloses “ B represents moles of said amine/hydrogen fluoride complex. The ratio of the amine/hydrogen fluoride complex …., the proportion of the amine/hydrogen fluoride complex relative to the 

Double Patenting
Claims 1, 3-6, 8, 15-17 (amended version filed on 06/04/2021) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18-22 of copending Application No. 16/839,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of invention and all the essential chemical components of claims 1, 3-6, 8, 15-17 of the instant application are fully encompassed by the scope of invention of narrower claims 16, 18-22 of copending application number 16/839,490
     This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al (US 4,372,938)
Oda discloses a method of preparing a hydrofluoric acid composition, the method comprising 
 adding the amine/alkanolamine into the hydrofluoric acid ( col 3, lines 15-30, col 6, Table 2). Oda also discloses “

    PNG
    media_image1.png
    406
    365
    media_image1.png
    Greyscale

   “, which reads on adding the amine/alkanolamine into the hydrofluoric acid until the molar ratio of alkanolamine:hydrofluoric acid is 5/at least 1.1:1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

           Claims 1, 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 2007/0099806) 
   It is noted that claim 1 drawn to a composition and the recitation of “inhibited hydrofluoric acid” is considered a preamble pertaining the purpose or intended use of the invention. According to the MPEP 2111.02 (Il), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Thus, the examiner does not give any patentable weight on the intended use of the composition.
   Stewart discloses a composition comprises hydrofluoric acid in solution and diethanolamine (DEA)/alkanolamine (page 6, para 0051). Unlike the instant claimed invention as per claim 1, Stewart does not specifically disclose the limitation of wherein the alkanolamine and hydrofluoric acid are present in an alkanolamine:hydrofluoric acid molar ratio of at least 1.1:1.
  Stewart discloses that the composition comprises diethanolamine (alkanolamine) (MW=105) and hydrofluoric (MW=20) (page 6, para 0051), the concentration of: DEA varies from 5 wt% to 20 wt% ( page 7, para 0053-0054), HF varies from 2 wt% to 7 wt% ( page 7, para 0054). In order to convert the wt % to mole, the wt% of the chemical were divided by 100 and further divided by the molecular weight. In Stewart’s disclosure, the concentrations of 5 wt% to 20 wt% of DEA are converted to 0.0005 to about 0.0019 mole, the concentrations of 2 wt% to 7 wt% of HF are 
  Regarding claims 3, 5-6, the modified reference of Stewart would have disclosed that the alkanolamine comprises of diethanolamine, triethanolamine ( page 5, para 0037-0038)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 2007/0099806) as applied to claims 1, 3, 5-6 above and further in view of Tanabe et
al (US 5,905,063)
   The feature of claim 1 are set forth in paragraph 5 above. Unlike the instant claimed invention as per claim 4, the modified reference of Stewart fails to disclose the limitation of wherein the alkanolamine is monoethanolamine 
Tanabe discloses a composition comprises hydrofluoric acid in solution and monoethanolamine (col 3, lines 54-64)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a conventional primary amine such as monoethanolamine, as taught in Tanabe, in the modified composition of Stewart with the reasonable expectation of success

Claims 8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 2007/0099806) 
  It is noted that claim 8 drawn to a composition and the recitation of “to an acid composition for use in glass etching” is considered a preamble pertaining the purpose or intended use of the invention. According to the MPEP 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Thus, the examiner does not give any patentable weight on the intended use of the composition.
    Stewart discloses a composition comprises hydrofluoric acid in solution and diethanolamine (DEA)/alkanolamine (page 6, para 0051). Unlike the instant claimed invention as per claim 8, Stewart does not specifically disclose the limitation of wherein the alkanolamine and hydrofluoric acid are present in an alkanolamine:hydrofluoric acid molar ratio of at least 1.1:1.
 Stewart discloses that the composition comprises diethanolamine (alkanolamine) (MW=105) and hydrofluoric (MW=20) (page 6, para 0051), the concentration of: DEA varies from 5 wt% to 20 wt% ( page 7, para 0053-0054), HF varies from 2 wt% to 7 wt% ( page 7, para 0054). In order to convert the wt % to mole, the wt% of the chemical were divided by 100 and further divided by the molecular weight. In Stewart’s disclosure, the concentrations of 5 wt% to 20 wt% of DEA are converted to 0.0005 to about 0.0019 mole, the concentrations of 2 wt% to 7 wt% of HF are converted to 0.001 to about 0.0035 mole, which appears to overlap the claimed molar ratio of alkanolamine:hydrofluoric acid. It would have been obvious to one of ordinary skill in the art 
  Regarding claims 16-17, the modified reference of Stewart would have disclosed that the alkanolamine comprises of diethanolamine, triethanolamine ( page 5, para 0037-0038)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US (2007/0099806) as applied to claims 8, 16-17 above and further in view of Tanabe et
al (US 5,905,063)
   The feature of claim 8 are set forth in paragraph 7 above. Unlike the instant claimed invention as per claim 4, the modified reference of Stewart fails to disclose the limitation of wherein the alkanolamine is monoethanolamine 
Tanabe discloses a composition comprises hydrofluoric acid in solution and monoethanolamine (col 3, lines 54-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a conventional primary amine such as monoethanolamine, as taught in Tanabe, in the modified composition of Stewart with the reasonable expectation of success



Claims 9-12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visintin et al (US 2011/0275164) in view of Oda et al (US 4,372,938)
  Visintin discloses a method of using an etching solution/precursor includes an acid composition for etching glass (page 2, para 0016, page 3, para 0050, 0053), the etching solution/ precursor comprising:
  hydrofluoric acid in solution ( page 4, para 0063) an alkanolamine ( page 4, para 0065), wherein the hydrofluoric acid and amine/alkanolamine are present in a ratio (page 4-5, para 0066), wherein the method comprises the steps of: 
  providing a low-k dielectric/glass surface for etching ( page 3, para 0053, page 4, para 0061)    providing the etching solution/ precursor ( page 4, para 0063)
   exposing the etching solution/ precursor to hydrochloric acid, nitric acid/an acid composition sufficient to dissociate an amount of HF required to etch glass ( page 5, para 0069) 
 applying the etching solution /precursor and hydrochloric acid, nitric acid/acid composition to the low-k dielectric/ glass surface for a sufficient time period to etch the glass surface ( page 12, para 0159-0160)
   Unlike the instant claimed invention as per claim 9, Visintin fails to specifically disclose that the hydrofluoric acid and amine/alkanolamine are present in an alkanolamine:hydrofluoric acid 
molar ratio of at least 1.1:1
   Oda discloses a method of preparing a hydrofluoric acid composition, the method comprising 
 adding the amine/alkanolamine into the hydrofluoric acid ( col 3, lines 15-30, col 6, Table 2). Oda also discloses “

    PNG
    media_image1.png
    406
    365
    media_image1.png
    Greyscale

   “, which reads on the HF and alkanolamine are present in an alkanolamine:hydrofluoric acid molar ratio of 5/at least 1.1:1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the alkanolamine and hydrofluoric acid in a molar ratio of 1.1:1 in Vinsintin’s method for the practical purpose or for the economy of the operation as taught in Oda (col 3, lines 34-38)


   

  Regarding claim 12, the modified reference of Visintin would have disclosed that the acid composition comprises sulfuric acid/ the modified acid (page 5, para 0069)
Regarding claim 13, the modified reference of Visintin would have disclosed that the acid composition comprises hydrochloric acid, sulfuric acid (page 5, para 0069)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.